Citation Nr: 1625016	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  08-36 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a kidney disorder. 

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for a right leg disorder. 

5.  Entitlement to service connection for residuals of a stroke.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus. 

7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for Wernicke's and alcoholic peripheral neuropathy of the bilateral upper and lower extremities.  

8.  Entitlement to an earlier effective date prior to August 25, 2009, for the award of a 100 percent evaluation for service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from  October 2007, February 2010, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that a substantive appeal (VA Form 9) regarding the issue of entitlement to service connection for residuals of a stroke, sleep apnea, TDIU, diabetes, and peripheral neuropathy was received at the RO over 60 days after the issuance of a statement of the case in April 2010.  However, the Board finds that the filing of a timely substantive appeal was waived when the RO certified the appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes action to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).  

With regards to the claim for an earlier effective date for the award of TDIU, in this case, the Veteran has been awarded a 100 percent disability rating for PTSD, effective August 25, 2009.  The Board notes that the award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain a TDIU rating where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-00, which was contrary to the holding in Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  

However, in the instant case, the Veteran is service-connected for a single disability (i.e. PTSD at 100 percent disabling).  The record does not show, nor has the Veteran asserted that he is precluded from employment from a service-connected disability other than his service-connected PTSD.  This current case is distinguishable from the Bradley case because if the Veteran were to be awarded a TDIU based on his single service-connected disability, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  As such, under the facts presented in this case, even though a TDIU was granted, the Veteran would not be eligible for SMC under the first prong of 38 U.S.C.A. § 1114(s)  and 38 C.F.R. § 3.350(i)  because TDIU would be based on the same disabilities.  As such, on these facts, the claim for a TDIU from August 25, 2009, subsequent to the effective date of the award of the 100 percent rating for PTSD, is rendered moot in this case.   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  





FINDINGS OF FACT

1.  The competent, probative evidence does not indicate that the Veteran has, or any time pertinent to the appeal, had sleep apnea.

2.  The competent, probative evidence does not indicate that the Veteran has, or any time pertinent to the appeal, had a kidney disorder.

3.  The competent, probative evidence does not indicate that the Veteran has, or any time pertinent to the appeal, had a neck disorder.

4.  The competent, probative evidence does not indicate that the Veteran has, or any time pertinent to the appeal, had a right leg disorder.

5.  The competent, probative evidence does not indicate that the Veteran has, or any time pertinent to the appeal, had a residual of a stroke.

6.  In a final decision dated in June 2002 and issued in July 2002, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.

7.  Evidence added to the record since the final June 2002 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

8.  In a final decision dated in June 2002 and issued in July 2002, the RO denied the Veteran's claim of entitlement to service connection for Wernicke's and alcoholic peripheral neuropathy of the bilateral upper and lower extremities.

9.  Evidence added to the record since the final June 2002 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Wernicke's disease and alcoholic peripheral neuropathy of the bilateral upper and lower extremities.

10.  From July 14, 2003, the Veteran's PTSD has been manifested by symptoms productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for sleep apnea have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2015).  

2.  The criteria for establishment of service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307 (2015).  

3.  The criteria for establishment of service connection for a neck disorder have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307 (2015).  

4.  The criteria for establishment of service connection for a right leg disorder have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307 (2015).  

5.  The criteria for establishment of service connection for residual of a stroke have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307 (2015).  

6.  The July 2002 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  The July 2002 rating decision that denied service connection for Wernicke's disease and alcoholic peripheral neuropathy of the bilateral upper and lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

9.  New and material evidence has not been received to reopen the claim of entitlement to service connection for Wernicke's and alcoholic peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

10.  From July 14, 2003, the criteria for an initial 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA letters dated in June 2009, October 2009, and April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters informed him of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claims. In addition, such letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained. The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Board notes that the Veteran has not been provided with a VA examination in connection with his claims pertaining diabetes mellitus and Wernicke's and alcoholic peripheral neuropathy of the bilateral upper and lower extremities; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims for service connection for diabetes mellitus and Werneck's disease are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals.

The Board also notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claims for sleep apnea, kidney, neck, right leg disorder, and residuals of a stroke.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).

The Board finds that a VA examination and/or opinion are not necessary with respect to the claims for service connection for sleep apnea, kidney, neck, right leg disorder, and residuals of a stroke decided herein.  The Veteran does not have a current diagnosis related to sleep apnea, kidney, neck, right leg disorder, and residuals of a stroke or any lay or clinical report or documentation of symptoms indicative of a currently manifested condition.  Moreover, he has not provided any statements regarding his specific symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnosis referable to the claimed disabilities.   Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disabilities, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including a proper diagnosis of calculi of the kidney, bladder or gallbladder, will be presumed if they manifested to a compensable degree within the applicable time limit under § 3.307 following service in a period of war.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A. Sleep Apnea, Kidney, Neck, Right Leg Disabilities, and Residuals of a Stroke

The Veteran seeks entitlement to service connection for sleep apnea, kidney, neck, and right leg disorders, and residuals of a stroke.  

Service treatment records are negative for complaints, treatments and diagnoses related to sleep apnea, kidney, neck, right leg, or residuals of a stroke.  Post-service treatment records are also negative for complaints, treatment, or diagnosis related to these claimed disabilities.  In an August 2009 PTSD examination, the Veteran reported some residuals of a mild cerebrovascular accident in the 1990s.   In a September 2009 sleep study, the Veteran also reported that he had a stroke in the past.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289   (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis related to the Veteran's claim for sleep apnea, kidney disorder, neck, right leg disorder, or residuals of a stroke since the service connection claim was initially filed in March 2010.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Specifically, the diagnosis of sleep apnea, kidney disorder, neck, right leg disorder, or residuals of a stroke involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include X-rays or other medical studies.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported owning a restaurant and lounge business.   Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a sleep apnea, kidney disorder, right leg disorder, or residuals of a stroke disability, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra.

The Board notes the Veteran's reports a history of a cebrovascular accident in the 1990s.  However, a review of the service treatment records and post-service treatment records provide no evidence for this disability.  Thus, in the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of sleep apnea, kidney disorder, neck, right leg disorder, or residuals of a stroke for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea, kidney, neck, right leg disorder, and residuals of a stroke, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claims of entitlement to service connection are denied.

III.  New and Material Evidence

The Veteran's contends that his diabetes mellitus, and Wernicke's and alcoholic peripheral neuropathy of the bilateral upper and lower extremities (hereinafter referred to as "alcoholic peripheral neuropathy"), are etiologically related to active duty military service to include herbicide exposure.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially claimed entitlement to service connection diabetes mellitus and alcoholic peripheral neuropathy in August 2001.  In a decision dated in June 2002 and issued in July 2002, the RO considered the Veteran's service treatment records, VA treatment and private treatment records dated through June 2001, and VA examination record in June 2002.  The RO found that the record did not establish that the Veteran has a current clinical diagnosis for diabetes mellitus.  In addition, the June 2002 VA examination failed to provide a nexus between the currently diagnosed Wernicke's and alcoholic peripheral neuropathy and his service, and no medical evidence showing neuropathy in service or manifesting to a compensable degree within one year of service.  

In this regard, the Veteran's service treatment records were negative for complaints, findings or diagnoses related to diabetes mellitus or alcoholic peripheral neuropathy.  Post-service treatment records did not establish that a diabetes mellitus condition had been clinically diagnosed.  VA treatment records dated through June 2001 did not contain relevant medical evidence in regard to the alcoholic peripheral neuropathy condition.  Private treatment records dated through June 2001 showed that the Veteran was diagnosed with peripheral neuropathy in 1993 when he presented symptoms of numbness and pain in his feet and right side of the body.  The examiner gave a diagnosis of neuropathy of unknown origin.  Finally, VA examination in June 2002 provided the Veteran's report that he gradually developed symptoms of peripheral neuropathy over 10 years due to alcoholism and had to stop abusing alcohol.  The examiner provided a diagnosis of Wernicke's neuropathy with cerebellar involvement and alcoholic peripheral neuropathy of both feet.  

The Veteran was advised of the decision and his appellate rights in a July 2002 letter.  The Veteran did not enter a notice of disagreement as to the June 2002 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for diabetes mellitus and alcoholic peripheral neuropathy were received prior to the expiration of the appeal period stemming from the June 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

VA received the Veteran's current application to reopen his previously denied claims in June 2009.  In this regard, the Board notes that the Veteran's claims for service connection for alcoholic peripheral neuropathy was previously denied as the record did not establish a nexus between the claimed disability and service while his claims for service connection for diabetes mellitus was previously denied as the record did not establish a currently diagnosed disability.  The evidence received since the June 2002 rating decision includes additional VA treatment records dated through January 2010.  The Board finds that the newly received evidence is not material as it likewise fails to relate to an unestablished fact necessary to substantiate a claim (i.e. demonstrate a nexus for peripheral neuropathy or a current disability for diabetes mellitus).

Additionally, while the Veteran has submitted statements generally suggesting that diabetes mellitus and alcoholic peripheral neuropathy condition were related to his service during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the June 2002 rating decision.  Specifically, he simply continues to contend that his conditions are the result of service.

Therefore, the Board finds that the evidence received since the June 2002 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for diabetes mellitus and alcoholic peripheral neuropathy condition.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeals must be denied.

IV.  Earlier Effective Date

The Veteran seeks entitlement to an earlier effective date prior to August 25, 2009, for the award of a 100 percent evaluation for service-connected PTSD.  

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. 
§ 3.400(q). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

Under 38 C.F.R. § 3.157(a) , a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Prior to July 14, 2003 

The basic facts in this case are not in dispute.  The Veteran filed an informal claim of service connection for PTSD in July 2003.  The RO subsequently denied this claim in a September 2003 rating decision and January 2004.  In March 2004, the Veteran filed a notice of disagreement via a substantive appeal VA Form 9.  A Statement of the Case was issued in April 2005.  The Veteran filed a substantive appeal in January 2005.  A Supplemental Statement of the Case was issued in February 2006, May 2006, September 2006, November 2006, and January 2007.  A rating decision in October 2007 granted service connection for PTSD with a 10 percent evaluation effective July 14, 2003.  The Veteran filed a substantive appeal in November 2008.  A February 2009 rating decision granted an increased rating to 100 percent for service-connected PTSD effective August 25, 2009.  

A review of the record reveals the first claim, formal or informal, seeking service connection for PTSD was received by the RO in July 14, 2003.  In awarding service connection for PTSD, the RO assigned an effective date based on the date of receipt of the initial claim for service connection, i.e. July 14, 2003.  While the Veteran may have experienced PTSD symptoms prior to July 14, 2003, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

Therefore, for the foregoing reasons, the Board finds there is no legal basis upon which to assign an effective date prior to July 14, 2003, for the grant of service connection for PTSD.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

On and after July 14, 2003 

 The Board notes that the Veteran is in receipt of a 100 percent rating effective August 25, 2009, the date of the most recent VA examination.  At that examination, the examiner determined that the Veteran exhibited total and social occupational impairment.  Specifically, the examiner reported that the Veteran reported symptoms of fear of crowds, social isolation, distrust, depression and anxiety.  The examiner reported that the Veteran had panic attacks three to four times each week and become easily agitated.  The Veteran has also been unable to work for several years because he cannot get along with his supervisors and co-workers.  Further, VA treatment records dated in September 2009 showed that the Veteran experienced visual and auditory flashbacks a few times each day.  

The Board finds that the Veteran's symptoms were substantially similar from the time of his initial claim filed July 2003 through the date of the August 2009 VA examination, and therefore, a 100 percent rating is warranted effective July 14, 2003.  The Board finds that the weight of the evidence does not support a finding that the Veteran's symptoms worsened on the date of the VA examination; rather, that the VA examination report confirmed the Veteran's credible lay statements concerning the severity of her symptoms prior to August 25, 2009. 

In this regard, VA treatment records from the Central Texas (Temple) VA Medical Center (VAMC) revealed that the Veteran began attending PTSD support and education group in August 2003.  The Veteran reported nightmares related to his wartime experience and anxiety issues.  An October 2003 treatment record provided that the Veteran underwent PTSD testing which revealed that he was anxious, tense, and high strung.  The Veteran was prone to excessive worry, and he is vulnerable to both real and imagined threat.  A November 2003 treatment record provided that the Veteran continues to have occasional nightmares of trauma and more frequent intrusive thoughts.  The staff physician provided a diagnosis of chronic PTSD.  

A VA examination dated in February 2006 provided that the Veteran began receiving outpatient treatment for PTSD in 2004.  The Veteran reported that he initially worked for his father when he returned from the military and attempted to open a restaurant and lounge.  The business venture was not successful and he closed the business after several years.  The Veteran attempted to operate his own business after relocating to Florida, but the business eventually failed.  He subsequently worked several sales jobs and the examiner concluded that he had a "rather unstable employment history."  The Veteran reported that he gets along well with others but does not have close friendships.  The Veteran enjoyed playing music and participated as a member of a VA music therapy band. The Veteran reported experiencing occasional nightmares and difficulty sleeping.  The Veteran reported persistent symptoms for many years but has avoided talking about them.  The examiner found that the Veteran has chronic psychological maladjustment.  Patients with this profile is typically anxious, depressed and often feel helpless and inadequate.  The examiner also found that his profile supports a diagnosis for PTSD if all other requirement of the diagnosis were met.  The examiner provided a diagnosis of chronic, mild anxiety disorder not otherwise specified and assigned a GAF score of 70.  

A VA examination in August 2006 provided that the Veteran continued to experience nightmares and difficulty sleeping.  The Veteran also reported avoidance of crowds and intense memories of the war.  A physical examination provided that the Veteran was clean, cooperative, alert, and oriented.  However, his mood was dysphoric with crying spells when talking about his experience in Vietnam.  The examiner confirmed a diagnosis of anxiety disorder and assigned a GAF score of 70.  The examiner found that the Veteran appeared to be having an anxiety disorder and some symptoms of PTSD to include avoidance of crowds and carrying a gun to his bed.  

VA treatment records dated in January 2007 provided that the Veteran does not sleep well and has at least one nightmare each night.  The Veteran and his wife sleep in separate bedrooms because the Veteran yells and screams in his sleep.  The Veteran also resided in the Fort Hood area and panics when he hears artillery noises and hits the ground.  The Veteran also reported auditory hallucinations "almost all the time telling him to hit the ground."  The Veteran had fear of crowds and closed spaces.  He reported that he does not go out and leaves the house twice a week for his music therapy.  A follow-up treatment record in January 2007 provided that the Veteran continues to have "very disturbed by images of a friend shooting himself while they were in Vietnam."  The Veteran reported that they worked on guard duty and night ambush patrol together.  The Veteran still had vivid images of this incident and nightmares.  The Veteran continued to attend monthly PTSD clinic therapy but had some frustration in communicating his concerns and difficulty dealing with others.  The clinician found that the Veteran meets the criteria for PTSD.  A March 2007 treatment record provided that the Veteran is still unable to sleep and his sleep medication is not helping.  A June 2007 treatment record provided  that the Veteran continued to experience sleep disturbances and flashbacks at night when he dreams and has intense memories.  The examiner concluded that the Veteran has PTSD that will likely not get better symptomatically unless he is service-connected.  

The Veteran was afforded a VA examination in July 2007.  He reported feeling tense, depressed, and anxious which kept him awake at night.  The Veteran admitted to isolating himself and stays mainly in his backyard.  The Veteran reported experiencing nightmares almost every night.  The examiner opined that this is a complex case of delayed onset of PTSD.  The examiner found that the Veteran "is disabled occupationally due to his medical problems.  Social functioning is not impaired."  The examiner noted that the Veteran feels demoralized with VA for not granting him service connection for PTSD from Vietnam-related traumatic events.  The Veteran reported that he had behavioral problems with temper, isolation, depression, and anxiety attributed to his PTSD.  The examiner provided a diagnosis of PTSD.  The examiner provided that the Veteran was not working at this time but was socially functioning very well by playing the saxophone for the nursing home residents with the VA band.  The examiner concluded that the Veteran's PTSD symptoms are mild and does not interfere with his family relationship or his thinking.  

A July 2008 treatment record provided that the Veteran was admitted for chronic depression and occasional thoughts of "I wonder why I am here sometimes."  A September 2008 treatment record provided that the Veteran remained depressed and had essentially withdrawn from playing in the music band due to depression as well as financial hardship for travelling.  The Veteran is struggling with paranoia as well as nightmares each night.  The Veteran remained fatigue most of the day with some difficulty with his memory.  The Veteran reported that he has ongoing difficulties with his memory.     

Although the Board is aware that the Veteran was reported to have a small support group including his wife and daughter; the Veteran's symptoms more nearly approximate total social impairment.  Significantly, the Veteran continued to report social isolation and only leaves the house to attend psychiatric counseling treatment at the VAMC. 

In sum, the Veteran's VA treatment records document persistent auditory and visual hallucinations, intermittent ability to perform activities of daily living, and memory loss.  Accordingly, the Board finds that the Veteran's PTSD symptoms on and after July 14, 2003 are productive of total social and occupational impairment.  The Board is aware that the Veteran does not present with symptoms such as grossly inappropriate behavior or persistent danger of hurting self or other; however, the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Accordingly, the Board finds that a 100 percent rating is warranted effective July 14, 2003. 

 Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Evaluations in excess of those assigned are provided for certain manifestations of PTSD but the evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD disability.  Indeed, the evidence of record shows that the manifestations of the Veteran's PTSD disability fall squarely under the criteria for the 100 percent rating assigned.

The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.  All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Veteran's PTSD symptoms noted and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is nothing in the record to indicate that this service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for a kidney disorder  is denied. 

Entitlement to service connection for a neck disorder is denied. 

Entitlement to service connection for a right leg disorder is denied. 

Entitlement to service connection for residuals of a stroke is denied. 

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for diabetes mellitus is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for Wernicke's and alcoholic peripheral neuropathy, bilateral upper and lower extremities is denied.

Entitlement to 100 percent rating for PTSD is warranted from July 14, 2003, subject to the law and regulations governing the payment of monetary benefits.






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


